     Case 2:20-cv-10070-PA-JEM Document 19 Filed 04/01/21 Page 1 of 1 Page ID #:146



 1

 2                                                                            JS-6
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                                  )
11    HENRY M. MITCHELL, JR.,                     )    Case No. CV 20-10070-PA (JEM)
                                                  )
12                        Petitioner,             )
                                                  )    JUDGMENT
13                 v.                             )
                                                  )
14    R.C. JOHNSON, Warden,                       )
                                                  )
15                        Respondent.             )
                                                  )
16

17          In accordance with the Order Accepting Findings and Recommendations of United
18    States Magistrate Judge filed concurrently herewith,
19          IT IS HEREBY ADJUDGED that the action is dismissed
                                                        m iisssed with prejudice.
                                                     dism
20

21        D: April 01, 2021
      DATED:
                                                            PERCY
                                                            PER
                                                              RCY ANDERSON
22                                                    UNITED STATES
                                                             STAT
                                                               A ES DISTRICT JUDGE
23

24

25

26

27

28
